THE     A~ORSEY                GESERAL
                                   OFTEXAS
OROVER SELLER8                    Ausns       11.mm

A~ORNEY       GESEHAL




    HonorableI. 8. Hand
    CriminalDintriotAttorney
    Weatherford,Tena

    Dear Sir:

                                          opinionNo. 0-7600

                                          Rer Under the given faatr, ce,r,       the
                                              Sheriffof Parker   Caun+q     legally
                                              live in the living   quartera         in
                                              the aounty jail, providedfor the
                                              jailer of the aounty,reoei~ing
                                              thereby free rent, utilitierand
                                              groceries?

    Your letter of recent date requestingan opinion from this departmenton
    the above aubjeotmatter is a8 follows;

          “I have your opinionlo, O-5297 and related opinionattaohedthereto
          regardingthe salary of the sheriffof Tarker County,Texas.

          Va hare a questionhere in .ParkerCounty,Texas, oonoerningthe sheriffs3
          compensation,which I wish to sutanit to you. The sheriff-electhas
          informedth,commissioners~   court that he desires permissionto
          move him~,e~’and family into the living quartersat the county
          jail and ti,live there and performthe dutios a8 jailor,or if this
          is objectionable,he statesthat he will merely live there and have
          a regular jailor. The: oomissioners~   court paya for all expenses
          of the jail and the jailor living there, includinggroceries,  utili-
          ties, etc. I beg to be advisedas to whether in your opinionthe
          iberiff can legallylive in the living quartersprovidedfor the
          gailor of the,oounty,reoeivingthereby free rent, utilities,and
          g00erie.9.

          *It would appear to me under your ~OpiniOn as ret out above that this
          oould not be legallydone unless  the oommisaionera’oourt should
          mter an order increasingthe oompensationof the sheriffa8 provided
          in Artiole 3891, Bettingthe amount of the increaseat an equivalent
          of the value of the rent and other items suppliedthe sheriffthrough
          his residenceat the jail.
&XI. I. B. Rand - Page 2- O-7500



    %a this is questionwhich preaentaa somewhatdilicateproblemin
    our offioialfamily, I would appreciateyour opinionaa to whether
    the sheriffcan legallytake up his residencewith his family at
    the jail, and of so, under what conditions.'

    Article 5116, V. A. C. S., providea:

    "Eaoh sheriffis tha keeper of the jail of his oomty. & shall
    safelykeep thereinall prisonerscommittedthereto by lawful
    authority,subjectto the order of the proper court,and shall be
    rsaponaiblefor the safe keeping of such prisoners. The sheriff
    may appointa ,isilerto take charge of the jail, and supplythe
    wants of those thereinconfined;but in all cases the sheriff--
                                                                shall
    exercisea supervisionand controlover the ;lail."
                                                -      (Underscoring
    ours)

The word "may" is usuallyonly permissiveor disorationary,
                                                        while the
word "shall"is of mandatoryeffect. See: Xorda and Pheraes,Vol. 26,
pp. 760-770.

It will be noted that Article 5116 places a mandatoryduty on the sheriff
to exeroiaesupervisionand controlover the jail in his county and leaves
to his discretionwhethera jaileris to be appointed. It is therefore
the opinionof this departmentthat the sheriffof Parker Countysnd
his family,ay legallylive in tho living quartersin the county jail
if the aheraf
           3 believesthat in so doing he can best carry out the duties
prescribedin Artiole 5116.

It will be noted, however,that Artiole 5116 does not authorizea county
to pay the utilities,groceriesor other living expensesof the sheriff
and his family. Nor have wa been able to find any statuteauthorizin~g
the same. Therefore,it is our furtheropinionthat the Ce~iaaionara*
Court is not authorizedto allow the sheriffor hia family their living
expensessuoh a you have outlinedin your request.
              7
                                Yours very truly

APPROVED DEC. 21, 1946    ,ATTORNEYGENERALOF TEXAS

a/ Harris Toler            a/ J. C. Devir; Jr;



By HarrisToler             &
First Assistant                J. C. Davis, Jr,
Attorney General               Assistant

JR:djm:ldw                 a/ John Reeve8
                           BY John Reeves
APPROVED OPIBIOR
CGMhWl'EEBY B.$. 5. CRXMAN